                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

DAVID R. CLARK AND CHRISTIE C.           )
CLARK,                                   )
                                         )
                Plaintiffs,              )
                                         )
V.                                       )          No. 3:18-CV-1147-G-BN
                                         )
WELLS FARGO BANK, N.A.,                  )
                                         )
                Defendants.              )

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files and records in this

case, and the Findings and Recommendation of the United States Magistrate Judge

dated January 28, 2020, the Court finds that the Findings and Recommendation of the

Magistrate Judge are correct and they are accepted as the Findings and Recommendation

of the Court.

      IT IS, THEREFORE, ORDERED that the Findings and Recommendation of the

United States Magistrate Judge are accepted.

      SO ORDERED.

March 12, 2020.

                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
